t c memo united_states tax_court scott wesley williams and michaele anna williams commissioner of internal revenue respondent petitioners v docket no filed date scott wesley williams and michaele anna williams pro sese donna f herbert for respondent memorandum findings_of_fact and opinion buch judge mr williams is an aviation buff who owns a business that is unrelated to aviation he purchased an airplane that he made available for rent used for personal purposes and used in his other business on the williamses’ joint tax returns they offset losses related to the ownership of the airplane against their income from the other business respondent disallowed those offsets and issued a notice_of_deficiency addressing that issue and others determining deficiencies for and and an accuracy-related_penalty for as follows year deficiency dollar_figure big_number penalty sec_6662 --- dollar_figure the deficiency is no longer at issue the issues remaining for decision are whether the airplane activity in is properly combined with mr williams’ other business for purposes of the passive_activity rules of sec_469 whether the williamses may deduct losses on the airplane activity for in excess of the income from that activity and whether the williamses are liable for an accuracy-related_penalty for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact the williamses resided in california at the time they filed their petition mrs williams is a registered nurse who does not work for any of mr williams’ businesses mr williams’ interest in aviation is apparent he received his private pilot’s license in and his commercial pilot’s license in mr williams is a former u s air force officer he has a master’s degree in space studies from the university of north dakota and a master’s of business administration in aviation he maintains a part-time law practice focusing on business and aviation law in date mr williams purchased an airplane through his business worldwide phone pops wpp wpp is a telephone skills training business first established by mr williams’ father in when mr williams left the u s air force in he began working for his father at wpp mr williams started conducting his own training seminars in to avoid the notorious pat downs and searches and baggage claim and lost baggage with the airlines mr williams asked his father for and received permission to charter airplanes to travel to customers’ locations instead of taking commercial flights at that time mr williams began renting airplanes from a flight school and flying the airplanes himself eventually he and his father determined that it was not cost effective to charter flights and he stopped chartering flights in mr williams purchased wpp from his father in once he owned wpp mr williams began flying himself again mr williams keeps very busy in addition to spending more than big_number hours running wpp he operated a law practice out of the same office as wpp in he also actively participated in the rental of five properties that he owned in airplane acquisition in date mr williams attended the aircraft owners and pilots association expo where he spoke to several airplane manufacturers about purchasing an airplane mr williams researched the fixed expenses of owning an airplane and determined that it was not a good financial decision for wpp he then attended an aviation_tax seminar at the expo describing how a leaseback arrangement can be structured such that it becomes active meeting either a hour or a 100-hour material_participation rule he came to believe that if a leasing activity was properly structured and carried out the losses the airplane generated could be used to offset ordinary_income after the seminar mr williams read web sites and books studying and essentially mastering the deductibility of a general aviation airplane in a business in conjunction with a flight school leaseback arrangement he testified that at some later date he purchased two books written by raymond c speciale one of the people who had spoken at the aviation_tax seminar in late date a sales executive at cirrus design an airplane manufacturer introduced mr williams to larry hester of sky blue air an aircraft rental company and flight school mr hester estimated that flight school airplanes typically rent out between and hours per month mr williams figured that hours of rental income would be a break-even point for owning an airplane from a cashflow perspective in date mr williams caused wpp to purchase a cirrus airplane flight schools on date mr williams on behalf of wpp signed an aircraft marketing agreement with sky blue flight school sky blue to market and rent wpp’s airplane to prospective flyers the airplane went on sky blue’s flight line in date sky blue did not produce the estimated to hours of rental income and because of financial difficulties closed in date in early date wpp signed an aircraft marketing agreement with a new flight school mach aviation inc mach to market and rent wpp’s airplane to prospective flyers jason price owned and operated mach as sky blue was closing mr williams and mr price convinced two pilot trainees to continue their training with mach wpp’s airplane was the only airplane to which mach had access in in november and date jason price worked at mach full time during the airplane was used for a total of hours hours by mr williams for personal reasons hours by wpp hours by sky blue and hours by mach the logs mr williams provided for are not complete logs of the airplane’s use rather they list the trips where mr williams flew the airplane either for his personal_use or for wpp aircraft marketing agreements wpp entered into aircraft marketing agreements with sky blue and with mach both aircraft marketing agreements were drafted by mr williams and were for indefinite periods each had a start date but no end date under the agreements mr williams had to request time on the airplane he could not the parties have stipulated that the total hours of use in wa sec_385 however the breakdown in the stipulation and the corresponding exhibit reflects that the correct total i sec_384 hours unilaterally oust a student who had already booked the airplane in fact mr williams testified that on occasion he would rent another airplane for his or wpp’s use because he could earn more from leasing wpp’s airplane than he would pay to rent another airplane sky blue agreement mr williams reviewed and revised the aircraft marketing agreement with sky blue the agreement required sky blue to maintain a schedule book for the airplane to promote the use of the airplane to act as collection agent for the owner to schedule flights and training to arrange for fuel and oil to tie down the airplane when not in use and to wash the airplane weekly if the owner did not wash it the agreement also required that sky blue become a cirrus service_center so that it could perform warranty maintenance on wpp’s airplane indeed sky blue performed warranty maintenance on wpp’s airplane and billed wpp for that maintenance in mr williams specifically recounted two instances when sky blue billed wpp for work that should have been covered by warranty the sky blue agreement required wpp to arrange for inspections and maintenance and to pay expenses including licenses taxes and insurance in the agreement with mach wpp had the exclusive right to reserve the airplane more than days in advance of the date of use further wpp paid sky blue a marketing fee of dollar_figure per hour flown in the airplane by customers of the flight school mr williams also included the following provision in the marketing agreement with sky blue sky blue acknowledges that it is the owner’s intent to meet the irs test for material_participation in this activity accordingly sky blue agrees that no one of its principals or employees will devote more than hours per year to the owner’s aircraft or leasing activities mach agreement the agreement with mach placed many more obligations on mach than the previous agreement had placed on sky blue the agreement with mach required it to maintain insurance on the airplane to maintain the master schedule via its own scheduling system to collect rental fees and fuel surcharges to coordinate with wpp to ensure that maintenance was done to track the tachometer to maintain faa requirements and governmental licenses for flight schools and to calculate monthly income it also required mach to provide a detailed financial statement itemizing income and expenses including the physical aircraft flight log pages in which renters and flight school instructors record their name and starting ending hobbs time the aircraft marketing agreement further obligated mach to require all renters to execute a rental agreement that strongly encourages renters to purchase their own insurance to require the renter to pass minimum proficiency standards as specified by mach or its insurance carrier and to promptly report damage or injury to the aircraft renter or flight school agent to wpp further mach was to undertake reasonable commercial efforts to ensure the aircraft rents out as many hours as possible to communicate regularly with owner about the aircraft’s rental status and rental projections and to disclose any material changes in flight school’s operations that would adversely impact the aircraft’s future rental revenue under the second agreement wpp had three obligations pay expenses ensure the airworthiness of the airplane and update the airplane’s navigation database further wpp paid mach a marketing fee on a graduated schedule based on the number of hours the airplane was rented by customers of the flight school mr williams also included the following provision in the marketing agreement with mach mach acknowledges that it is the owner’s intent to meet the irs test for material_participation in this activity accordingly mach agrees that none of its employees or agents will devote more than hours per year to the marketing and management of aircraft this does not restrict the number of hours per year that any single flight instructor may provide instruction in aircraft mr williams’ participation in mr williams performed a variety of tasks relating to wpp’s ownership of the airplane he downloaded the updates to the navigation system coordinated maintenance hired people to wash and wax the airplane drafted both aircraft marketing agreements rewrote two template contracts that the flight schools used with individual renters assisted sky blue and mach i in marketing the airplane had meetings with other flight schools about transferring the airplane tried to convince sky blue renters to rent with mach when sky blue ceased operations wrote a one-page flyer for use by sky blue and wrote a one-page list of special instructions for the airplane mr williams estimated he spent approximately hours solely on the airplane activity in although mr williams is a practicing attorney and likely is familiar with the practice of tracking his hours he did not provide a log of his hours spent on the airplane activity not even for the amount of time he spent drafting legal documents such as the aircraft marketing agreements mr williams downloaded the updates to the navigation system twice a month often when he was flying the airplane mr williams coordinated and approved all airplane maintenance through the flight schools the maintenance schedule was based on the number of hours the airplane was flown and mr williams received flight logs that showed the hours flown he also received payments from the flight schools based on hours of use by renters mr williams did not provide the court with any documents corroborating what maintenance was done on the airplane in or the time that he spent on its coordination further mr williams did not provide to the court the flight logs he received from the flight schools that could corroborate when regular maintenance would have been performed rather he provided a document he described as his flight log that lists only his use of the airplane either for personal_use or for wpp this partial flight log does not list any use by pilot trainees or by flight instructors as was required by the second aircraft marketing agreement both messrs williams and price testified that the airplane would have maintenance after every hours of flight time given that the parties have stipulated that the airplane was flown hours it appears the airplane needed scheduled maintenance three times in mr williams hired people to wash and wax the airplane he provided no contracts or invoices for such work nor did he testify as to how much time he spent hiring people mr williams drafted both aircraft marketing agreements which he submitted to the court he testified that when each flight school presented him with the template contract it used with the individual pilots he rewrote the template to protect wpp from liability the court has no evidence as to how much time mr williams spent drafting the agreements and he did not provide either of the original template contracts or his revised versions from which the court might glean how much effort went into the revisions mr williams claims to have spent more than hours having dinner with mr hester in january and date discussing how to better market wpp’s airplane he did not provide any contemporaneous_records to corroborate these dinner meetings other than a one-page flyer to market wpp’s airplane also in mr williams had extensive discussions with mr hester regarding bills for maintenance that should have been covered by the airplane’s warranty mr williams also had one of wpp’s employees deal with the disputed invoices and payments to and from sky blue he did not provide any of the disputed invoices or any invoices or statements from sky blue after mr hester told mr williams sky blue was closing and before he decided to work with mach mr williams spoke with three other flight schools the most significant discussion appears to have been a one-hour meeting with channel islands aviation mr williams had a three-hour meeting with mr price of mach discussing the terms of the aircraft marketing agreement which mr price corroborated mr williams testified that he spent over hours poring through student records and calling students of sky blue and asking them to continue to train in the airplane with mach he provided no corroborating evidence mr williams testified that mach was more tech savvy and did a great deal of marketing and advertising for itself and for the airplane including on their web site mach was so successful with its web site that it generated many phone calls from prospective flyers of the airplane mr williams testified that he worked on the marketing of the airplane with mr price but he did not specify how he worked on the marketing mr williams also provided a list of special instructions for renters of the airplane which included instructions on how to properly fill the fuel tank how to plug in headsets and how to adjust the seats plus an admonition not to step on the leather seats mr williams also once threw a pilot trainee out of mach because he left a candy wrapper in the airplane form sec_1040 and the irs’ adjustments the williamses filed a joint form_1040 u s individual_income_tax_return for each year for mr williams claimed depreciation and a section expense deduction for the airplane purchased in date for mr williams reported the airplane income and expenses on the schedule c profit or loss from business for wpp his law practice on a separate schedule c and his rental real_estate on a schedule e supplemental income or loss on date respondent issued a notice_of_deficiency to the williamses for and the adjustment for reduced the allowable_amount of the sec_179 expense deduction because of reduced business use the parties stipulated that the adjustment is no longer at issue for respondent determined that the airplane activity was a passive_activity that was not properly included as part of the schedule c for wpp and instead respondent moved the airplane activity to the schedule e for rental property additionally respondent determined an accuracy-related_penalty pursuant to sec_6662 for the williamses dispute the adjustments for and we address the recharacterization of the airplane activity and the accuracy-related_penalty in turn opinion burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving those determinations wrong income_tax deductions are a matter of legislative grace and the burden of proving entitlement to any claimed deduction rests on the taxpayers further taxpayers are required to maintain sufficient records to show whether or not such person is liable for tax at trial mr williams touched on the issue of the burden_of_proof one of the tests under the sec_469 regulations requires that no person spend more time on the activity at issue than the taxpayer mr williams repeatedly stated at trial and in his briefs that he does not have to disprove a negative namely that no person or entity spent more time on the airplane activity than he did mr williams’ interpretation of the regulations is incorrect in deduction cases the rule a 290_us_111 rule a 503_us_79 see sec_6001 sec_1_469-5t temporary income_tax regs fed reg date we interpret this phrase to mean that he does not have to prove a negative taxpayer is not required to prove a negative but rather must adduce positive evidence to establish his entitlement to a particular deduction although in some situations the commissioner has the burden_of_proof in this situation the taxpayer retains the burden_of_proof therefore mr williams has the burden to show that he is entitled to deductions for the airplane activity in excess of the income he received from that activity sec_469 passive_activity_losses congress designed sec_469 to prevent taxpayers from reducing taxable nonpassive_income by losses attributable to passive activities a passive_activity_loss is the amount if any by which the aggregate losses from the taxpayer’s passive activities exceed the aggregate income from the passive activities for such year sec_469 generally prohibits deducting passive_activity_losses from 74_tc_1534 aff’d 678_f2d_818 9th cir 673_f2d_1062 9th cir citing 377_f2d_65 9th cir rev’g t c memo aff’g 73_tc_1163 see 118_tc_323 langille v commissioner tcmemo_2010_49 aff’d 447_fedappx_130 11th cir sec_469 unrelated income thus permitting passive losses to offset only passive_income disallowed passive_activity_losses are not lost rather they are deferred or suspended and are available as a deduction against income from that activity for the next taxable_year a passive_activity is an activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participatedollar_figure sec_469 does not define activity the secretary however has prescribed regulations pursuant to sec_469 that specify what constitutes an activity sec_1_469-4 income_tax regs sets rules for determining what constitutes a single activity that regulation provides one or more trade_or_business activities or rental activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 whether activities constitute an appropriate economic unit depends on the facts and circumstances giving the following five factors the greatest weight langille v commissioner tcmemo_2010_49 citing 111_tc_215 sec_469 sec_469 see schwalbach v commissioner t c pincite sec_1_469-4 income_tax regs i similarities and differences in types of trades_or_businesses ii the extent of common_control iii the extent of common ownership iv geographic location and v interdependencies between or among the activities for example the extent to which the activities purchase or sell goods between or among themselves involve products or services that are normally provided together have the same customers have the same employees or are accounted for with a single set of books_and_records there are no similarities between the business of renting an airplane and that of telephone sales training the priority for the airplane activity was rental to other pilots and pilot trainees in contrast wpp has been in the business of training dealerships’ employees about phone sales since there is no apparent nexus between these businesses and mr williams did not identify any meaningful nexus common_control and ownership and geographic location shed little light on this case mr williams owns and controls wpp which in turn owns and controls the airplane and although the airplane was housed at two airports close to wpp sec_1_469-4 income_tax regs those locations were also convenient to mr williams neither airport is more than miles from mr williams’ home or business address that brings us to interdependence the only sign of interdependence of the airplane business and the business of wpp is that wpp’s ownership of the airplane helped mr williams avoid the notorious pat downs and searches and baggage claim and lost baggage with the airlines the fact that there was no meaningful interdependence between the ownership of the airplane and the business of wpp is evidenced in part by the fact that mr williams would rent another airplane for travel because he could earn more from renting wpp’s airplane to other pilots or pilot trainees than he would pay if he or wpp rented another airplane for a trip further most of the airplane’s use and income came from renting the airplane outside wpp which had no effect on the business of wpp likewise there is no indication that the airplane activity depended on wpp it was only an occasional user of the airplane there is no evidence that wpp and the airplane activity had any of the same customers or that the two activities were integrated in any meaningful way after review of the factors the commonalities begin and end with mr williams the facts and circumstances lead us to conclude that the airplane and wpp do not constitute an appropriate economic unit therefore we look at the airplane activity separately to determine whether the activity is passive per se rental rental activities are generally considered to be passive regardless of material_participation a rental_activity is one in which payments are principally for_the_use_of tangible_property one exception is if t he average period of customer use for such property is seven days or less mr williams asserts that the airplane activity meets this exception because the parties have stipulated that the average rental period of use of the aircraft by the individual customers of the flight schools was less than days therefore mr williams is asserting that the customers are the individual pilots and cites goshorn v commissioner tcmemo_1993_578 in goshorn the court found that the taxpayer entered into an agreement with a marina to rent out his boat for charter and that each charter averaged two days it appears the parties in that case agreed that the average period of customer sec_469 sec_469 sec_1_469-1 temporary income_tax regs fed reg date use was that of the individual charters because the court made no findings on that issue and the only question presented to the court was whether the taxpayer materially participated here respondent asserts that the only customers of the airplane activity were the flight schools each of which rented the aircraft for months respondent cites frank v commissioner tcmemo_1996_177 wherein the court found that the taxpayer rented an airplane to a pilot association and then to a flight training school that then rented the airplane to pilot trainees and found that the activity was a rental_activity the court was persuaded that the activity was a rental_activity because the airplane was held by the pilot association and the flight school for use by customers and services were not the dominant element of the relationship we need not determine whether the customer is properly the pilot trainees or the flight schools because even if we assume mr williams has met the exception and the airplane activity is not per se rental mr williams must still show that he materially participated in the airplane activity and he did not material_participation material_participation is defined generally as regular continuous and substantial involvement in the business operations the regulations identify these seven situations in which an individual will be treated as materially participating in an activity the individual participates in the activity for more than hours during the year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in the activity of all individuals for such year the individual participates in the activity for more than hours during the taxable_year and the individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual for such year the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity for any five taxable years during the preceding ten taxable years the activity is a personal_service_activity and the individual materially participated in the activity for any three taxable years preceding the taxable_year or sec_469 based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year the regulations also provide that the last-described facts_and_circumstances_test requires that the individual’s participation in the activity exceed hours during the taxable_year the regulations provide that t he extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries emphasis added although reasonable means may be interpreted broadly a postevent ‘ballpark guesstimate’ will not sufficedollar_figure sec_1_469-5t temporary income_tax regs fed reg date sec_1 469-5t b iii temporary income_tax regs fed reg date sec_1_469-5t temporary income_tax regs fed reg date sec_1_469-5t temporary income_tax regs supra 135_tc_365 citing bailey v commissioner tcmemo_2001_296 and goshorn v commissioner t c continued mr williams asserted at trial and on brief that he meets the first third and seventh of these tests he has asserted he meets the 500-hour test only because he spent more than big_number hours running wpp in we have already concluded that the airplane activity is not properly grouped with wpp and mr williams has not asserted that he independently spent more than hours on the airplane activity in accordingly mr williams does not meet the first test work done in the taxpayer’s capacity as an investor in the activity is not treated as participation in the activity unless that person is directly involved in the day-to-day management or operations of the activity work as an investor includes study and review of financial statements preparing summaries or analyses of finances or operations and monitoring the finances or operations in a nonmanagerial capacity mr williams asserts he was involved in the activity almost daily primarily because he would argue about the maintenance bills the review of the bills is work done in the capacity of an investor and is not treated as continued memo sec_1_469-5t temporary income_tax regs supra sec_1_469-5t temporary income_tax regs supra participation in the airplane activity removing the time mr williams spent arguing about bills leaves very few remaining hours he could corroborate that he actually spent on the airplane activity in both the third and the seventh tests require that mr williams have spent more than hours on the airplane activity mr williams has not corroborated that he spent more than hours on the airplane activity exclusive of his time spent as an investor moreover his own testimony coupled with that of mr price showed that mr price spent more time on the airplane activity in the few months the airplane was with mach than mr williams spent on the activity in the entire year of therefore we conclude that mr williams has not met any of the tests for material_participation in and we sustain respondent’s recharacterization of the airplane activity as passive the williamses may not currently deduct losses with respect to the airplane activity in excess of the activity’s incomedollar_figure sec_1_469-5t temporary income_tax regs supra see also iversen v commissioner tcmemo_2012_19 barniskis v commissioner tcmemo_1999_258 goshorn v commissioner tcmemo_1993_578 in the stipulation of facts the parties agreed that if the court found the airplane activity passive certain income and expenses related to the airplane would be moved from mr williams’ schedule c for wpp to his schedule e at trial respondent moved to amend the pleadings to include other items respondent continued sec_6662 accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 for sec_6662 imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax respondent bears the burden of production as to the penalty the penalty will not apply to any portion of the underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good faithdollar_figure as defined in the code ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard negligence continued believed should be moved to the schedule e essentially seeking to vitiate the stipulation rule e states that the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so when justice so requires justice does not require that we relieve respondent of his stipulation here see sec_7491 sec_6664 sec_6662 has been further defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in questiondollar_figure an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure the understatement involved in this case exceeds of the tax required to be shown on the return which is greater than dollar_figure consequently respondent satisfied his burden of production the penalty will not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith the court must consider all facts and circumstances in determining whether the 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo see 116_tc_438 sec_1 b income_tax regs sec_6662 sec_6664 taxpayer acted with reasonable_cause and in good_faith in order to establish good-faith reliance on an adviser the taxpayer must prove that i he gave the return preparer complete and accurate information ii an incorrect return was the preparer’s fault and iii he believed in good_faith that he was relying on a competent return preparer’s advice as to the tax treatment although the williamses had a return preparer prepare their return mr williams did not allege he relied on the return preparer rather he made an unsupported statement that he did his own research to determine the proper characterization of the airplane and its expenses mr williams stated that he did extensive research mastering the deductibility of the airplane activity and yet he provided none of his research to show what he read or what he relied upon mr williams is an attorney and his research should have at the very least revealed that he needed to keep records of the time he was spending on the airplane activity indeed he was aware early on that he needed to meet either a 500-hour or a 100-hour test because he included provisions in his aircraft marketing agreements referencing the hour sec_1_6664-4 income_tax regs 112_tc_317 citing 88_tc_654 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir requirements however he made no attempt to keep contemporaneous_records showing what amount of time he spent on the airplane nor did he provide any appointment books calendars or narrative summaries corroborating such time accordingly the williamses are liable for the sec_6662 accuracy- related penalty for conclusion mr williams did not materially participate in the airplane activity therefore the williamses may not deduct losses for that activity in excess of the income from that activity for further the williamses are liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
